United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 99-1137
            ___________

United States of America,             *
                                      *
                  Appellee,           *
                                      *
      v.                              *
                                      *
Sheldon Mayhew,                       *
                                      *
                  Appellant.          *

            __________                    Appeals from the United States
                                          District Court for the District
            No. 99-1293                   of Nebraska.
            __________
                                               [UNPUBLISHED]
United States of America,             *
                                      *
                  Appellee,           *
                                      *
      v.                              *
                                      *
Charles K. Mayhew,                    *
                                      *
                  Appellant.          *

            __________

            No. 99-1294
            __________

United States of America,             *
                                         *
                   Appellant,            *
                                         *
      v.                                 *
                                         *
Charles K. Mayhew,                       *
                                         *
                   Appellee.             *

            __________

            No. 99-1319
            __________

United States of America,                *
                                         *
                   Appellant,            *
                                         *
      v.                                 *
                                         *
Sheldon Mayhew,                          *
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: December 17, 1999

                                   Filed: December 23, 1999
                                    ___________

Before McMILLIAN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                            ___________



      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.

                                         -2-
PER CURIAM.

       After their coconspirators pleaded guilty and testified at trial, Sheldon and
Charles Mayhew were convicted by a jury of conspiracy to distribute and possess with
intent to distribute methamphetamine. The Mayhews appeal, and the Government
cross-appeals. We affirm.

       Sheldon Mayhew argues the evidence was insufficient to convict him. He
acknowledges he was involved in some illegal activity, but contends there was no
evidence he entered an agreement or understanding with others to possess and
distribute drugs. Having reviewed the evidence in the light most favorable to the
verdict, we conclude a reasonable jury could find otherwise. Sheldon also appeals his
sentence, challenging the enhancement for obstruction of justice under U.S.S.G. §
3C1.1 based on his harassment and intimidation of a witness, and the enhancement for
being an organizer or leader of criminal activity under U.S.S.G. § 3B1.1(a). We have
considered the record and established case law, and conclude the district court properly
imposed the enhancements.

       Charles Mayhew attacks only his sentence. He takes issue with the district
court's drug quantity finding, imposition of a leadership enhancement under U.S.S.G.
§ 3B1.1(a), refusal to grant a downward departure for his poor physical condition under
U.S.S.G. § 5K2.0, imposition of an obstruction of justice enhancement under U.S.S.G.
§ 3C1.1 for telling coconspirators to minimize methamphetamine weight if arrested, and
imposition of a fine under U.S.S.G. § 5E1.2. Having carefully considered these issues,
we conclude the district court made no mistakes.

       In its cross-appeal, the Government asks us to remand for resentencing and
instruct the district court to make specific findings of fact explaining its drug quantity
estimates. The presentence reports estimated both Sheldon and Charles were
responsible for 30 kilograms of methamphetamine. The Mayhews objected to the

                                           -3-
presentence reports' drug quantity determinations, stating certain drug amounts were
not foreseeable and the unsubstantiated testimony of certain witnesses was not credible.
The district court, which had presided over the trial and heard the witnesses testify,
sustained the Mayhews' objections. Stating it had reviewed the evidence, the court
found Sheldon was responsible for 400 grams of methamphetamine and Charles was
responsible for 700 to 1000 grams of methamphetamine. Although the district court
did not make express credibility findings, it is apparent the court chose to discredit the
witnesses' testimony about certain drug amounts. See United States v. Moss, 138 F.3d
742, 745 (8th Cir. 1998). This is sufficient under our case law. See id. A district
court's findings about credibility are virtually unreviewable on appeal. See United
States v. Jones, 160 F.3d 473, 480 (8th Cir. 1998); Moss, 138 F.3d at 745. Contrary
to the Government's assertion, the district court's drug quantity findings are not clearly
erroneous.

      We thus affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-